Exhibit 10.62

 

LOGO [g257108g78k51.jpg]

SIGN-ON BONUS AGREEMENT

This Sign-On Bonus Agreement (the “Agreement”) is entered into by and between
Advanced Micro Devices, Inc. (including its affiliated companies) (“AMD”) and
Mark Papermaster (“Candidate”) (collectively, the “Parties”).

 

  1.

Sign-On Bonus. AMD agrees to pay Candidate a one-time Sign-On Bonus of $450,000
(“Bonus”), subject to all required taxes and withholdings, to be paid within
thirty (30) days of Candidate’s first day of work for AMD (“Hire Date”). The
Parties agree that the Bonus is an unvested wage advance upon receipt that
Candidate will earn in its entirety by remaining employed by AMD for 12 months
following the Hire Date.

 

  2.

Repayment of Bonus. Candidate agrees to repay to AMD all or a prorated amount of
the Bonus, according to the following terms:

 

  (a)

Repayment Due to Termination of Employment. If Candidate’s employment with AMD
terminates less than 12 full months after the Hire Date, Candidate agrees to
repay the full amount of the Bonus, less eight point thirty-three percent
(8.33%) for each full month of employment completed. Candidate agrees that
repayment obligations under this Agreement are not reduced by completion of
partial months of employment other than as stated in this Agreement. Candidate
further agrees that Candidate will repay the Bonus by no later than the
effective date of the employment termination, and that any outstanding balance
on such repayment obligation is delinquent and immediately collectable the day
following the effective date of termination.

 

  (b)

Repayment Forgiveness. AMD agrees to forgive any repayment due AMD under this
Agreement where AMD terminates Candidate’s employment due to a company- or
department-wide reduction-in-force. AMD may also, in its sole discretion,
forgive any repayment due AMD under this Agreement under circumstances of an
extraordinary or unavoidable nature. The Parties agree that Candidate’s
voluntary termination of his/her employment, or AMD’s termination of Candidate’s
employment for any reason other than those stated in this section 2(b), are not
conditions requiring forgiveness of any repayment due AMD under this Agreement.

 

  3.

No Guarantee of Continued Employment. Nothing in this Agreement guarantees
employment for any period of time.

 

  4.

Consent to Offset. Candidate agrees that any repayment due AMD under this
Agreement may be deducted to the extent permitted by law from any amounts due
Candidate from AMD at the time of employment termination, including wages,
accrued vacation pay, incentive compensation payments, bonuses and commissions,
and hereby expressly authorizes such deduction(s).

 

  5.

Acknowledgements and Integration. Candidate understands he/she has the right to
discuss this Agreement with any individual, and that to the extent desired,
he/she has availed himself/herself of this opportunity. Candidate further
acknowledges that he/she has carefully read and fully understands the provisions
of this Agreement, and that he/she is voluntarily entering into it without any
duress or pressure from AMD. Candidate also understands and acknowledges that
this Agreement is the entire agreement between him/her and AMD with respect to
this subject matter, and Candidate acknowledges that AMD has not made any other
statements, promises or commitments of any kind (written or oral) to cause
Candidate to agree to the terms of this Agreement.

 

  6.

Severability. The Parties agree that should any provision of this Agreement be
declared or determined by any court to be illegal, invalid or unenforceable, the
remainder of the Agreement shall nonetheless remain binding and enforceable and
the illegal, invalid or unenforceable provision(s) shall be modified only so
much as necessary to comply with applicable law.

 

CANDIDATE

   ADVANCED MICRO DEVICES, INC. (including its affiliated companies)    LOGO
[g257108g49c04.jpg]         

 

Signature:   

/s/ Mark D. Papermaster

      By:   

John Termotto

   Printed Name:   

Mark D. Papermaster

      Title:   

Head of Global Talent Acquisition

   Date:   

October 7, 2011

      Date:   

06OCT11

  